Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/9/2021, with respect to the restrictions of inventions have been fully considered and are persuasive.  It is agued that the restriction under combination/subcombination is not the most appropriate, and as implied in the election response, see ELC filed 6/9/2021, should be characterized as a Species.  Therefore, the rejection has been withdrawn.  Upon the further consideration, a new more accurate ground(s) of restriction is made, properly identifying  the distinct species inventions.

Election/Restrictions
No single claim is currently understood generic to all of the following disclosed patentably distinct species. 
Species 1: FIG. 4A – P-type isolation structures extend to a depth below the first semiconductor region to a depth d2.  
Species 2: FIG. 5A – P-type isolation structures extend to a depth below the first semiconductor region to a depth d2.  

Species 3:  FIG. 7A – includes P-type region PDS located within in the second semiconductor region 48.  PDS having slits and having a higher doping concentration than that of the second semiconductor region.
Species 4:  FIG. 8 – includes a reflective surface 63 over the second surface contact 52.
Species 5:  FIG. 9 – includes a anti-reflective surface 64 over the second surface contact 52.
Species 6:  FIG. 10A–the P-type isolation region 41 is disposed at positions where the plurality of pixels are separated and a position where a region of the photoelectric conversion unit PD and a region of transistors are disposed are separated. The region of the transistors is a region in which an amplifying transistor, a reset transistor, and a selection transistor are disposed. The P-type isolation region 41 is not disposed between the photoelectric conversion unit PD1 and the photoelectric conversion unit PD2.

Species 7:  FIG. 11A -The P-type isolation region 41 is disposed between the N-type semiconductor region 44a and the N-type semiconductor region 44b. In FIG. 11B, the P-type isolation region 41 extends from the bottom of the P-type semiconductor region 42 to a depth deeper than the bottoms of the N-type semiconductor regions 44a and 44b.
Species 8:  FIG. 12B -- the P-type isolation region 41 extends from a position deeper than the bottom of the P-type semiconductor region 42 to a depth deeper than the bottoms of the N-type semiconductor regions 44a and 44b.
Species 9:  FIG. 13A-D–the P-type isolation region 41 is disposed at positions where the plurality of pixels are separated and a position where a region of the photoelectric conversion unit PD and a region of transistors are disposed are separated. The region of the transistors is a region in which an amplifying transistor, a reset transistor, and a selection transistor are disposed. The P-type isolation region 41 is not [fig. 13D] disposed between the photoelectric conversion unit PD1 and the photoelectric conversion unit PD2. Further includes PDS region with slit.

Species 10:  FIG. 14A-B - includes an insulating member 71 in the P-type isolation region 41. The insulating member 71 may be made of silicon oxide, silicon nitride, silicon oxynitride, or the like.  PDS is without slit.
Species 10:  Fig. 16 - includes a P-type semiconductor region 91 on the back electrode 52.
Species 11:  Fig. 17 - includes a P-type semiconductor region 98 under the bottom of the P-type semiconductor region 48. The impurity concentration of the P-type semiconductor region 98 is set higher than the impurity concentration of the P-type semiconductor region 48
Species 12:  FIG. 18- a P-type isolation region 99 is disposed so as to surround the P-type semiconductor region 181. The P-type isolation region 99 receives a predetermined electric potential through a front electrode 101.

Species 13: no representative figure – further including a “microlens” which is not depicted. Note that a microlens is only disclosed relative to the inventions which include a pixel having the first and second photo conversions regions (i..e PD1 & PD2)
Species 15:  FIG. 15 – device includes a well contact 81 which may be shared between pixels.
Species 16:  FIG. 19 – a image capturing system, which may incorporate a pixel structure, further including memory, diaphragm, signal processing unit, timing signal generation unit, circuity control/calculation unit, recording medium.

Species 17:  FIG. 20A-B  – A moving object.
 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/23/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822